Exhibit 10.1

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”), dated as of December 20, 2010,
is entered into by and between TPN Holdings LLC, a California limited liability
company (the “Seller”), Ryan Thompson, Mark Faggiano, Sebastian Ailioaie and
Frank Faggiano, the members of Seller (collectively, the “Seller Members”), and
Banks.com, Inc, a Florida Corporation (the “Buyer”).

WHEREAS, Seller is engaged in the business of web-based tax extension filing
services via its web site (the “Website”) located at www.filelater.com, referred
to herein as the “Domain Name” (the “Business”); and

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, substantially all of the assets of Seller used in the Business, upon the
terms, in the manner and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

ARTICLE I.

SALE AND PURCHASE OF ASSETS.

1.1 Purchased Assets. As of the Closing Date (as defined in Section 2.2), Seller
hereby sells, assigns and transfers to Buyer, and Buyer hereby purchases and
assumes, Seller’s entire right and interest in and to those assets set forth on
Exhibit A attached hereto (the “Purchased Assets”). The Purchased Assets shall
include all of Seller’s interest in any Trade Rights used by Seller in the
conduct of the Business as currently conducted. As used herein, the term “Trade
Rights” shall mean: (i) all trademark rights, business identifiers, trade dress,
service marks, trade names, and brand names; (ii) all copyrights and all other
rights associated therewith and the underlying works of authorship; (iii) all
inventions, know-how, discoveries, improvements, designs, new or useful art,
combinations, formulae, algorithms, technical developments, computer
architecture, artwork, applets, scripts, processes, trade secrets, shop and
royalty rights, employee covenants and agreements respecting intellectual
property and non-competition, and all other types of Intellectual Property; and
(iv) all registrations of any of the foregoing, all applications therefor, all
goodwill associated with the Business and any of the foregoing, and all claims
for infringement or breach thereof. Without limiting the generality of the
foregoing, the parties acknowledge and agree that the sale, transfer, assignment
and conveyance of the Website to the Buyer pursuant to this Agreement includes
any and all of Seller’s right, title and interest in and to any Software
developed and/or, to the extent transferable, used in connection with the
operation and maintenance of the Website. For purposes of this Agreement, the
term “Software” shall mean and refer to programming code, object code, software
code, commented source code, and materials, ideas, concepts, designs, know-how,
methods, technologies, algorithms and other intellectual property of any kind to
the extent utilized in such code, and all other forms of code and related
documentation, flow charts and technical design, functional and other
specifications for the same.



--------------------------------------------------------------------------------

1.2 Excluded Assets. Anything in Section 1.1 to the contrary notwithstanding, in
no event shall the Purchased Assets include (i) Seller’s minute books and equity
ownership records, (ii) books of account and other records of Seller which are
required by law to be kept in Seller’s possession, including but not limited to
tax returns (as hereinafter defined), (iii) Seller’s bank accounts and accounts
receivable, and (iv) all other contracts, agreements and assets not expressly
set forth on Exhibit A (collectively, the “Excluded Assets”).

1.3 Assumed Liabilities. In addition to the Purchase Price (as defined in
Section 2.1), Buyer shall assume as of the Closing Date, only those liabilities
and obligations under the contracts and agreements set forth on Exhibit A (the
“Assumed Agreements”) arising from and after the Closing Date.

1.4 Non-Assignable Contracts. Neither this Agreement nor any closing document
shall constitute an assignment or an attempted assignment of any Non-Assignable
Contract (as defined below). Seller shall use commercially reasonable efforts to
obtain all consents required for the assignment to Buyer of the Non-Assignable
Contracts to the extent they are included in the Purchased Assets To the extent
that any Assumed Agreement for which assignment to Buyer is provided herein is
not assignable without the consent of another party and such consent has not
been obtained prior to Closing, (i) the asset (and its related liabilities) will
not be considered a Purchased Asset or an Assumed Liability for the purposes of
this Agreement unless and until such consent has been obtained; (ii) Seller
shall continue to use its commercially reasonable efforts to obtain such
approval; and (iii) pending such approval Seller shall cooperate with Buyer in
any mutually agreeable, reasonable and lawful arrangement designed to provide
Buyer with the economic and operational equivalent of the use of such asset and
its related liabilities. As used herein the term “Non-Assignable Contract” means
any Assumed Agreement to be assigned hereunder for which: (a) an assignment or
attempted assignment of which would constitute a breach thereof without the
consent of a third party and such consent has not been obtained; (b) in respect
of which the remedies for the enforcement thereof available to Seller would not
pass to Buyer; or (c) an assignment of which would contravene any applicable
law; provided, however, that with respect to clause (a), upon execution of
consent to assignment such Contract will no longer be a “Non-Assignable
Contract”.

1.5 Excluded Liabilities. Except as and to the extent specifically set forth in
Section 1.3, Buyer is not assuming any liability or obligation of Seller.
Without limitation, and notwithstanding the provisions of Section 1.3, Buyer is
not assuming, and Seller shall not be deemed to have assigned or otherwise
transferred to Buyer, any of the following liabilities or obligations of Seller:

(a) Indebtedness. Any liability or obligation arising from or related to
obligations for borrowed money owed or guaranteed by Seller or that is secured
by any assets of Seller or any shares of the capital stock or other equity or
ownership interests of Seller, including liabilities or obligations arising
under any loan agreement, promissory note, letter of credit, guarantee
agreement, finance lease or other evidence of indebtedness of Seller.

 

2



--------------------------------------------------------------------------------

(b) Taxes. Any liability or obligation for Taxes, including those applicable to,
imposed upon or arising out of the sale or transfer of the Purchased Assets to
Buyer and the other transactions contemplated hereby, including any income,
transfer, sales, use, gross receipts or documentary stamp Taxes and all
penalties and interest related thereto.

(c) Litigation Matters. Any liability or obligation relating to any complaint,
action, suit, proceeding, arbitration or other alternative dispute resolution
procedure, demand, claim, investigation or inquiry, whether civil, criminal or
administrative.

(d) Infringements. Any liability or obligation for infringement of the Trade
Rights of others.

(e) Liability For Breach. Any liability or obligation for any breach or failure
to perform any of Seller’s covenants, agreements, representations or warranties
contained in, or made pursuant to, any contract, agreement or similar
arrangement whether or not assumed hereunder, including any breach arising from
assignment of the Assumed Agreements without the consent of third parties.

(f) Liabilities to Affiliates. Any liability or obligation to Seller’s current
or former Affiliates. “Affiliate” has the meaning ascribed to such term in Rule
12b-2 promulgated under the Securities Exchange Act of 1934, as amended, by the
Securities and Exchange Commission, as in effect on the date hereof.

(g) Violation of Laws or Orders. Any liability or obligation for any violation
of or failure to comply with any federal, state, municipal, county, local,
foreign or other statute, law, ordinance, rule or regulation (collectively,
“Laws”) or with any order, writ, injunction, judgment, plan or decree
(collectively, “Orders”) of any court, arbitrator, department, commission,
board, bureau, agency, authority, instrumentality or other body, whether
federal, state, municipal, county, local, foreign or other (collectively,
“Governmental Entities”).

(h) Successor Liabilities. Any liability or obligation that any person or entity
seeks to impose upon Buyer by virtue of any theory of successor liability,
including liabilities or obligations relating to environmental matters; product
liability; Taxes; labor and employment matters; the Consolidated Omnibus Budget
Reconciliation Act, as amended (“COBRA”); the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”); the Worker Adjustment Retraining
Notification Act of 1988, as amended (the “WARN Act”); the Code; any plan,
program, contract, policy or practice providing benefits to any current or
former employee, director, manager, member or independent contractor; or as a
result of Buyer’s failure to comply with any bulk transfer or similar Law.

 

3



--------------------------------------------------------------------------------

(i) Brokers or Finders. Any liability or obligation of Seller or any Seller
Member to pay any broker or finder in connection with the transactions provided
for herein or the negotiation thereof.

ARTICLE II.

CONSIDERATION AND PAYMENT

2.1 Purchase Price. The purchase price for the Purchased Assets shall be Two
Hundred Twenty-Five Thousand Dollars (the “Purchase Price”). One Hundred Seventy
Five Thousand Dollars (the “Cash Closing Payment”) is due upon the Closing Date,
and Fifty Thousand Dollars (the “Deferred Closing Payment”) is due payable on
the six month anniversary of the Closing Date.

2.2 Closing. The closing (the “Closing”) will take place on the date hereof,
unless another time or date is agreed to in writing by the parties hereto (the
date upon which the Closing actually takes place being referred to herein as the
“Closing Date”) at the offices of the Buyer, 222 Kearny Street, Suite 550, San
Francisco, California 94108. The Closing shall be deemed to occur at 12:01 a.m.
on the Closing Date (the “Effective Time”). At the Closing, (i) Seller shall
deliver to Buyer the various certificates, instruments, and documents referred
to in Section 7.2 below; (ii) Buyer shall deliver to Seller the various
certificates, instruments, and documents referred to in Section 7.1 below; and
(iii) the Buyer will pay to the Seller the Cash Closing Payment.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer that the statements contained in this
Article III are correct and complete as of the date of this Agreement, except as
set forth in the disclosure schedule accompanying this Agreement (the
“Disclosure Schedule”). The Disclosure Schedule shall be arranged in paragraphs
corresponding to the lettered and numbered paragraphs contained in this Article
III.

3.1 Due Organization of Seller. Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
California.

3.2 Authority to Execute and Perform Agreements. Seller has the full legal right
and power and all authority and approval required to enter into, execute and
deliver this Agreement and the agreements contemplated hereby (the “Ancillary
Agreements”) to which it is a party and to perform fully its obligations
hereunder and thereunder. The execution and delivery of this Agreement and the
Ancillary Agreements and the consummation by Seller of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary limited liability company action of Seller, and no other limited
liability company proceedings on the part of Seller or its members are necessary
to authorize this Agreement and the Ancillary Agreements or to consummate the
transactions so contemplated. This Agreement and the Ancillary

 

4



--------------------------------------------------------------------------------

Agreements have all been duly executed and delivered and are the valid and
binding obligations of Seller, enforceable against Seller in accordance with
their terms, except as may be limited by bankruptcy, moratorium, insolvency or
other similar laws generally affecting the enforcement of creditors’ rights.

3.3 Solvency. Seller has not, at any time, (a) made a general assignment for the
benefit of creditors, (b) filed, or had filed against it, any bankruptcy
petition or similar filing, (c) suffered the attachment or other judicial
seizure of all or a substantial portion of its assets, (e) admitted in writing
its inability to pay its debts as they become due, (d) been convicted of, or
pleaded guilty or no contest to, any felony, or (f) taken or been the subject of
any legal action that may have an adverse effect on its ability to comply with
or perform any of its covenants or material obligations under this Agreement or
any of the Ancillary Agreements.

3.4 Litigation. There are no outstanding orders, judgments, injunctions, awards
or decrees of any court, governmental or regulatory body or arbitration tribunal
against or involving Seller, the Purchased Assets or the Business. Seller is not
a party to and has not received a written threat of any action, suit,
proceeding, arbitration, or investigation or inquiry, whether civil, criminal or
administrative (“Litigation”) relating to the Purchased Assets or the Business.
There is no dispute between Seller and any Person under contract with Seller. To
the knowledge of Seller, there is no fact, event or circumstance that may give
rise to any action, suit, claim or proceeding relating to Seller, the Purchased
Assets, or the Business. There are no actions, suits, claims or proceedings
pending or, to the knowledge of Seller, threatened that would give rise to any
right of indemnification on the part of any past or present director or officer
of Seller or the heirs, executors or administrators of such director or officer
against Seller or any successor to its assets or Business.

3.5 Title. As of the date hereof, Seller has, and on the Closing Date Seller
will have, good and marketable fee title or leasehold title (as applicable) to
all of the Purchased Assets, free and clear of all mortgages, liens (statutory
or otherwise), security interests, claims, pledges, licenses, equities, options,
conditional sales contracts, assessments, levies, easements, covenants,
conditions, reservations, encroachments, hypothecations, equities, restrictions,
rights-of-way, exceptions, limitations, charges, possibilities of reversion,
rights of refusal or encumbrances of any nature whatsoever (collectively,
“Liens”).

3.6 Legal Compliance. To the knowledge of Seller, each of Seller and its
predecessors and affiliates has complied with all applicable Laws and no action,
suit, proceeding, hearing, investigation, charge, complaint, claim, demand, or
notice has been filed or commenced against it alleging any failure so to comply.

3.7 Domain Name and Website. Seller has adopted, used and duly registered with
all required authorities the Domain Name. Seller controls all rights and holds
exclusive title to the Domain Name. Seller has unencumbered rights in the Domain
Name and the Website. Seller properly registered the Domain Name with Go
Daddy.com, Inc. (the “Registrar”) without committing fraud or misrepresentation
or otherwise making any false statement in the process of registration and
maintenance of the registration of the Domain Name on or in connection with the

 

5



--------------------------------------------------------------------------------

transaction underlying this Agreement. Seller is the registrant listed in the
records of the Registrar as the sole owner of the registration of the Domain
Name. Seller has the authority to transfer the Domain Name and the Website.
Seller has not used the Domain Name and/or the Website for any illegal purpose.
To the knowledge of Seller, the Domain Name, the Website and Buyer’s continuing
use of the Software do not infringe the rights of any third party. No fees are
owing to the Registrar or any other government agency or other entity or party
with regard to the registration of the Domain Name. Seller represents and
warrants that all registration fees to the Registrar are current and shall
remain so through the Closing. Furthermore, Seller represents and warrants that
it shall deliver under this Agreement unencumbered marketable title (subject to
restrictions and limitations imposed by the Registrar) to the Domain Name and
Website. Seller has not licensed or otherwise allowed or enabled the use of the
Domain Name or Website to any other person or entity, or granted any right with
respect to the Domain Name or Website to any other person or entity, that may,
in any manner, whether currently or in the future, restrict, impede or adversely
affect Buyer’s rights therein. Except as disclosed in the Section 3.7 of the
Disclosure Schedule, Seller has not obtained a trademark registration or filed
any application to register a trademark with the US Patent and Trademark Office
or other agency (domestic or foreign) of the Domain Name or any other mark
confusingly similar to the Domain Name other than the trademark included in the
Purchased Assets.

3.8 Trade Rights. To the knowledge of Seller, Seller is not infringing and has
not infringed any Trade Rights of another in the operation of the Business,
including with respect to the ownership of registration of the Domain Name and
use and operation of the Website, nor is any other person infringing the Trade
Rights of Seller. To the knowledge of Seller, all Trade Rights of Seller are
valid, enforceable and in good standing, and there are no equitable defenses to
enforcement based on any act or omission of Seller.

3.9 Tax Matters. All Tax Returns (as defined below) with respect to, in
connection with, associated with, or related to, the Business required to be
filed by or on behalf of Seller have been timely filed and, when filed, were
true, correct and complete in all material respects. All Taxes owed and/or due
and payable by Seller have been timely paid by Seller or will be timely paid by
Seller. Seller has duly withheld and paid all Taxes that it is required to
withhold and pay in connection with amounts paid or owing to any employee,
independent contractor, creditor, shareholder, or other third party. Seller
currently is not the beneficiary of any extension of time within which to file
any Tax Return. No claim has ever been made or is expected to be made by any
governmental body in a jurisdiction where Seller does not file Tax Returns that
it is or may be subject to taxation by that jurisdiction. No governmental agency
is conducting an audit or other examination of any Tax Return of Seller, nor has
Seller been notified in writing of any request for such an audit or other
examination. There are no Liens on any of the Purchased Assets that arose in
connection with any failure (or alleged failure) to pay any Tax, and Seller has
no knowledge of any basis for assertion of any claims attributable to Taxes
which, if adversely determined, would result in any such Lien. Seller has
delivered, or made available to Buyer, copies of Tax Returns for the years ended
December 31, 2007, 2008 and 2009 and any examination reports, statements or
deficiencies or similar items with respect to any audit proceedings which have
been closed. There is no dispute or claim concerning any Taxes of Seller either
(i) claimed or raised by any governmental body in writing or (ii) as to which
Seller

 

6



--------------------------------------------------------------------------------

has knowledge. Seller has not given or been requested to give waivers or
extensions of any statute of limitations relating to the payment of Taxes of
Seller or for which Seller may be liable. Seller has never granted a power of
attorney (or similar authority) as to any matters regarding Taxes that will have
effect as of the Closing Date. The charges, accruals and reserves with respect
to Taxes on the books and records of Seller are adequate (determined in
accordance with GAAP) and are at least equal to Seller’s liability for Taxes.
There exists no outstanding, assessed or, to Seller’s knowledge, proposed tax
assessment or deficiency against Seller. All Taxes that Seller is or was
required by Law to withhold, deduct or collect have been duly withheld, deducted
and collected and, to the extent required, have been paid to the proper
governmental body. There is no tax sharing agreement, tax allocation agreement,
tax indemnity obligation or similar written or unwritten agreement, arrangement,
understanding or practice with respect to Taxes that will require any payment by
Seller. Seller has (A) not been a member of an affiliated group within the
meaning of Code Section 1504(a) (or any similar group); and (B) no liability for
Taxes of any person (other than Seller) under Treasury Regulations
Section 1.1502-6, as a transferee or successor by contract or otherwise. Seller
is not an S corporation as defined in Code Section 1361. Seller has always been
taxed as a partnership for federal and state income tax purposes and has not,
and will not on or prior to the Closing Date, file an election to be taxed as a
corporation for any federal or state Tax purposes. Seller’s Tax basis in its
assets for purposes of determining its future amortization, depreciation and
other income Tax deductions is accurately reflected on its Tax books and
records. “Tax Return” means any return, declaration, report, estimate, claim for
refund or information return or statement relating to, or required to be filed
in connection with, any Taxes, including any schedule, form attachment or
amendment. “Taxes” means any federal, state, county, local, territorial,
provincial, or foreign income, net income, gross receipts, single business,
unincorporated business, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under
Section 59A of the Code), customs duties, capital stock, franchise, profits,
gains, withholding, social security (or similar), payroll, unemployment,
disability, workers compensation, real property, personal property, ad valorem,
replacement, sales, use, transfer, registration, value added, alternative or
add-on minimum, estimated, or other tax of any kind whatsoever, including any
interest, penalty, or addition, whether or not disputed and whether or not
disputed and whether imposed by Law, Order, contract or otherwise.

3.10 Absence of Undisclosed Liabilities. Except as and to the extent
specifically disclosed in this Agreement, Seller does not have any liabilities
or obligations other than commercial liabilities and obligations incurred in the
ordinary course of business and consistent with past practice and none of which
has or shall have a material adverse effect on the Business or the Purchased
Assets. Seller has no actual knowledge of any basis for the assertion against
Seller of any liability in connection with the Business, and to the knowledge of
Seller, there are no circumstances, conditions, happenings, events or
arrangements, contractual or otherwise, which could reasonably be expected to
result in the imposition of a material liability upon Buyer, except commercial
liabilities and obligations incurred in the ordinary course of Seller’s business
and consistent with past practice.

3.11 Assumed Agreements. Seller is not in default in any material respect under
any Assumed Agreement, nor has any event or omission occurred that, through the
passage of time or

 

7



--------------------------------------------------------------------------------

the giving of notice, or both, would constitute a default by Seller in any
material respect thereunder or cause the acceleration of any of Seller’s
obligations thereunder or result in the creation of any Lien on any Purchased
Asset. To Seller’s knowledge, no third party is in default in any material
respect under any such Assumed Agreement to which Seller is a party, nor has any
event or omission occurred that, through the passage of time or the giving of
notice, or both, would constitute a default in any material respect thereunder,
or give rise to an automatic termination, or the right of discretionary
termination thereof. Each Assumed Agreement is in full force and effect and is a
valid and binding agreement enforceable against Seller and, to Seller’s
knowledge, the other party or parties thereto in accordance with its terms.

3.12 Assets Necessary to Business. The Purchased Assets include all property and
assets (except for the Excluded Assets), which are necessary to permit Buyer to
carry on the Business as presently conducted.

3.13 No Brokers or Finders. Other than AIM Business Brokers, neither Seller nor
any of its directors, officers, employees, shareholders, affiliates or agents
have retained, employed or used any broker or finder in connection with the
transactions provided for herein or the negotiation thereof. Any fees payable to
any such finder or broker shall be the sole responsibility of Seller and the
Seller Members and in no circumstance shall Buyer have any liability therefor.

3.14 No Other Representations or Warranties. Except as expressly set forth in
this Article III, Seller makes no representation or warranty, express or
implied, at law or in equity, in respect of any of its assets (including,
without limitation, the Purchased Assets), liabilities or operations, including,
without limitation, with respect to merchantability, fitness for any particular
purpose or non-infringement, and any such other representations or warranties
are hereby expressly disclaimed. Buyer hereby acknowledges and agrees that,
except to the extent specifically set forth in this Article III, Buyer is
purchasing the Purchased Assets on an “as-is, where-is” basis. Without limiting
the generality of the foregoing, Seller makes no representation or warranty
regarding any assets other than the Purchased Assets or any liabilities other
than the Assumed Contracts, and none shall be implied at law or in equity.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF SELLER MEMBERS

Seller and each of the Seller Members, severally and not jointly, represents and
warrants to Buyer that the statements contained in this Article IV are correct
and complete as of the date of this Agreement with respect to himself or itself,
except as set forth in the Annex attached hereto (the “Annex”).

4.1 Authorization. Such Seller Member has full power and authority to execute
and deliver this Agreement and to perform his obligations hereunder. This
Agreement constitutes the valid and legally binding obligation of such Seller
Member, enforceable in accordance with its terms and conditions.

 

8



--------------------------------------------------------------------------------

4.2 Noncontravention. Neither the execution and the delivery of this Agreement
by such Seller Member, nor the performance by such Seller Member of his
obligations hereunder, shall (i) violate any constitution, statute, regulation,
rule, injunction, judgment, order, decree, stipulation, ruling, or other
restriction of any government, governmental agency, or court to which such
Seller Member is subject or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which such Seller Member is a party or by which he is bound or to which any
of his assets is subject.

4.3 Seller Units. Such Seller Member holds of record the number of Units set
forth next to his name on the Annex.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller, as of the date hereof, as follows.

5.1 Due Organization of Buyer. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida.

5.2 Authority to Execute and Perform Agreements. Buyer has the full legal right
and power and all authority and approval required to enter into, execute and
deliver this Agreement and the Ancillary Agreements to which it is a party and
to perform fully its obligations hereunder and thereunder. The execution and
delivery of this Agreement and the Ancillary Agreements and the consummation by
Buyer of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action of Buyer, and no other
corporate proceedings on the part of Buyer are necessary to authorize this
Agreement and the Ancillary Agreements or to consummate the transactions so
contemplated. This Agreement and the Ancillary Agreements have all been duly
executed and delivered and are the valid and binding obligations of Buyer,
enforceable against Buyer in accordance with their terms, except as may be
limited by bankruptcy, moratorium, insolvency or other similar laws generally
affecting the enforcement of creditors’ rights.

5.3 No Brokers or Finders. Neither Buyer nor any of its directors, officers,
employees, shareholders, affiliates or agents have retained, employed or used
any broker or finder in connection with the transactions provided for herein or
the negotiation thereof.

 

9



--------------------------------------------------------------------------------

ARTICLE VI.

ADDITIONAL COVENANTS AND AGREEMENTS

The Parties agree as follows, including with respect to the period following the
Closing.

6.1 Expenses of Sale. The parties to this Agreement shall bear their respective
direct and indirect expenses incurred in connection with the negotiation,
preparation, execution and performance of this Agreement, the Ancillary
Agreements and the transactions contemplated hereby and thereby, whether or not
the transactions contemplated hereby and thereby are consummated, including, but
not limited to, all fees and expenses of brokers, agents, representatives,
counsel and accountants, provided that Buyer shall be responsible for any fees
payable to any third party to effectuate the transfer of ownership and
registration of the Domain Name and any other domain name included in the
Purchased Assets, as contemplated under this Agreement, including, without
limitation, any fees payable to the Registrar in connection herewith. Buyer
shall be responsible for any registration fees charged by the Registrar for the
continued registration of the Domain Name after the Domain Name has been
transferred to Buyer.

6.2 Further Assurances. Each of the parties shall execute such documents and
other papers and perform such further acts as may reasonably be required to
carry out the provisions hereof and the transactions contemplated hereby. Each
of the parties shall use its reasonable efforts to fulfill or obtain the
fulfillment of the conditions to Closing.

6.3 General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each Seller
Member shall, at Buyer’s expense, take such further action (including the
execution and delivery of such further instruments and documents) as Buyer
reasonably may request.

6.4 Litigation support. If and for so long as Buyer actively is contesting or
defending against any action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand in connection with (i) any transaction contemplated
under this Agreement or (ii) any fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction on or prior to the Closing Date involving Seller,
each Seller Member shall, at Buyer’s expense, cooperate with Buyer and its
counsel in the contest or defense, make available his or its personnel, and
provide such testimony and access to his or its books and records as shall be
necessary in connection with the contest or defense.

6.5 Transition. None of Seller nor Seller Members shall take any action that is
designed or intended to have the effect of discouraging any lessor, licensor,
customer, supplier, or other business associate of Seller from maintaining the
same business relationships with Buyer after the Closing as it maintained with
Seller prior to the Closing. Seller and each Seller Member shall refer all
customer inquiries relating to the business of Seller to Buyer from and after
the Closing.

6.6 Confidentiality. Each of the Seller and the Seller Members shall treat and
hold as such all of the Confidential Information, refrain from using any of the
Confidential Information

 

10



--------------------------------------------------------------------------------

except in connection with this Agreement, and deliver promptly to Buyer or
destroy, at the request and option of Buyer, all tangible embodiments (and all
copies) of the Confidential Information which are in his or its possession. If
Seller or any of Seller Members is requested or required (by oral question or
request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process) to disclose any
Confidential Information, Seller or that Seller Member, as the case may be,
shall notify Buyer promptly of the request or requirement so that Buyer may seek
an appropriate protective order or waive compliance with the provisions of this
Section 6.6. If, in the absence of a protective order or the receipt of a waiver
hereunder, Seller or any Seller Member is, on the advice of counsel, compelled
to disclose any Confidential Information to any tribunal, that Seller or Seller
Member may disclose the Confidential Information to the tribunal; provided,
however, that the disclosing Seller or Seller Member shall notify Buyer as soon
as practicable so that Buyer may attempt to obtain an order or other assurance
that confidential treatment shall be accorded to such portion of the
Confidential Information required to be disclosed. For purposes of this
Agreement, “Confidential Information” means any information concerning the
Purchased Assets prior to Closing that is not then generally available to the
public.

6.7 Post-Closing Receipts. Seller and the Seller Members authorize and empower
Buyer on and after the Closing Date to receive and open all mail received by
Buyer relating to the Business, Purchased Assets or Assumed Liabilities and to
deal with the contents of such communications in any proper manner. Seller and
the Seller Members shall promptly deliver to Buyer any mail or other
communication received by any of them on or after the Closing Date relating to
the Business, Purchased Assets or Assumed Liabilities. On or after the Closing
Date, if Seller or any Seller Member receives any checks or other funds on
account of or in respect of the Business or Purchased Assets, then Seller or
such Seller Member shall not cash such checks or deposit such funds into
Seller’s or such Seller Member’s account, and Seller and such Seller Member
shall promptly forward such checks or funds to Buyer (properly endorsed for
deposit by Buyer).

6.8 Use of Name. After the Closing, neither Seller nor any Affiliate of Seller
shall, without the prior written consent of Buyer, make any use of any name,
mark, trade name, trademark, service mark or domain name incorporating
“filelater,” “filelater.com” or any letters, words or phrases confusingly
similar to any of the foregoing, except to the extent necessary for Seller to
pay its liabilities, to prepare its Tax Returns and similar reports and to
otherwise wind up and conclude its Business.

6.9 Transition Services. After the Closing, Seller shall make itself reasonably
available for up to an aggregate of 10 hours to answer questions Buyer may have
about the Software included in the Purchased Assets; provided that Seller has
not made any changes, modifications or additions to such code. Furthermore,
following the date on which Buyer first becomes an authorized IRS e-file
provider, Seller shall provide reasonable assistance to Buyer during December
2010 in completing the forms and paperwork necessary to conduct the 2010
Software testing for forms 7004 and 4868. Seller’s obligations to provide
transition services to Buyer hereunder shall expire on March 1, 2011.

 

11



--------------------------------------------------------------------------------

6.10 Allocation of Purchase Price. The aggregate Purchase Price shall be
allocated among the Purchased Assets in the manner required by Section 1060 of
the Internal Revenue Code of 1986, as amended (the “Code”) and Treasury
Regulations promulgated thereunder. As such, Seller and Buyer agree that 100% of
the Purchase Price will be allocated to “Intangibles” related to the purchased
Domain Name set forth in this Agreement and goodwill arising from the
transaction, provided that no portion of the Purchase Price shall be allocated
to a covenant not to compete. Seller and Buyer shall follow and use such
allocation in all tax returns, filings or other related reports made by them to
any governmental agencies. To the extent that disclosures of this allocation are
required to be made to the Internal Revenue Service (“IRS”) by the parties under
the provisions of Section 1060 of the Code or any Treasury Regulations
promulgated thereunder, Buyer and Seller shall communicate to each other the
content of such disclosures prior to the filing with or submission to the IRS.

6.11 Press Releases. None of Seller nor Seller Members shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of Buyer.

6.12 Survival of Representations and Warranties. All of the representations and
warranties of Seller and Seller Members contained in this Agreement shall
survive the Closing (even if Buyer knew or had reason to know of any
misrepresentation or breach of warranty at the time of Closing) and continue in
full force and effect for a period of six months following the Closing.

6.13 Use of Purchased Assets. Buyer hereby covenants and agrees that it will use
the Purchased Assets only as permitted by applicable law and will use and hold
the data and personal information included in the Purchased Assets in accordance
with applicable law and with the terms and conditions, privacy policy and other
terms under which that data and personal information was collected.

6.14 Bulk Sales. Unless compliance with this Section 6.14 is waived by Buyer,
Seller and the Seller Members shall cooperate with Buyer in complying with all
provisions of the bulk sales or bulk transfer Laws of all states having
jurisdiction, in such a way as to provide Buyer the greatest measure of
protection against the creditors of Seller allowable under all such Laws.

6.15 Indemnification of Buyer. From and after the Closing, Seller shall
indemnify and hold harmless Buyer and its stockholders, directors, officers,
employees, affiliates, agents and representatives (the “Buyer Indemnified
Parties”) against, and reimburse the Buyer Indemnified Parties for, any and all
actions, suits, proceedings, hearings, investigations, charges, complaints,
claims, demands, injunctions, judgments, orders, decrees, rulings, damages,
dues, penalties, fines, costs, amounts paid in settlement, liabilities,
obligations, losses, taxes, liens, diminutions in value, costs, expenses and
fees (including reasonable attorneys’ fees and expenses, and the costs of
investigation incurred in defending against or settling any such matter and any
amounts paid in settlement thereof) (collectively, “Losses”) paid, suffered or
incurred by the Buyer Indemnified Parties (i) as a result of any breach of any
representation, warranty, agreement or covenant on the part of Seller or any
Seller Member under this Agreement or any of the Ancillary

 

12



--------------------------------------------------------------------------------

Agreements, (ii) arising out of the ownership or operation or use of the
Purchased Assets prior to the Closing, (iii) relating to any product or service
provided by Seller, in whole or in part, prior to the Closing Date or
(iv) arising out of or resulting from any of the Excluded Assets or Excluded
Liabilities (collectively the “Buyer Damages”). To seek indemnification pursuant
to this section, the Buyer Indemnified Party shall promptly notify Seller in
writing of any claim for Buyer Damages. Notwithstanding the foregoing, the
failure on the part of a Buyer Indemnified Party to give any such notice within
such time period shall not relieve Seller of any indemnification obligation
hereunder unless, and only to the extent that, Seller is materially prejudiced
thereby.

6.16 Indemnification of Seller. From and after the Closing, Buyer shall
indemnify and hold harmless Seller and its members, managers, officers,
employees, affiliates, agents and representatives (the “Seller Indemnified
Parties”) against, and reimburse the Seller Indemnified Parties for, any and all
Losses paid, suffered or incurred by the Seller Indemnified Parties (i) as a
result of any breach of any representation, warranty, agreement or covenant on
the part of Buyer under this Agreement or any of the Ancillary Agreements,
(ii) arising out of the ownership or operation or use of the Purchased Assets on
or after the Closing, (iii) relating to any product or service provided by
Buyer, in whole or in part, after the Closing Date, or (iv) arising out of or
relating to any liability or obligation assumed by Buyer hereunder, including
without limitation the Assumed Agreements (collectively the “Seller Damages”).
To seek indemnification pursuant to this section, the Seller Indemnified Party
shall promptly notify Buyer in writing of any claim for Seller Damages.
Notwithstanding the foregoing, the failure on the part of a Seller Indemnified
Party to give any such notice within such time period shall not relieve Buyer of
any indemnification obligation hereunder unless, and only to the extent that,
Buyer is materially prejudiced thereby.

6.17 Procedures Relating to Indemnification. The indemnifying party shall
promptly pay the indemnified party any amount due under Section 6.15 or 6.16, as
the case may be, which payment may be accomplished in whole or in part, at the
option of the indemnified party, by the indemnified party setting off any amount
owed to the indemnifying party by the indemnified party, including, in the event
that Seller is obligated to indemnify a Buyer Indemnified Party, by setting off
the amount owed against the payment of the Deferred Closing Payment. To the
extent set-off is made by an indemnified party in satisfaction or partial
satisfaction of an indemnity obligation under Section 6.15 or 6.16 that is
disputed by the indemnifying party, upon a subsequent determination by final
judgment not subject to appeal that all or a portion of such indemnity
obligation was not owed to the indemnified party, the indemnified party shall
pay the indemnifying party the amount that was set off and not owed. The right
to set-off in this Section 6.17 shall be without prejudice and in addition to
any right of set-off, lien or other right to which the indemnified party is at
any time otherwise entitled (whether by operation of law, agreement or
otherwise).

6.18 Limitations on Liability. The provisions of Sections 6.15, 6.16 and 6.17
shall be the exclusive remedies for breaches of this Agreement. In no event
shall any party have any obligation to any indemnified party hereunder for any
claims or assertions that are not made on or before the six month anniversary of
the Closing Date. Furthermore, the cumulative aggregate liability of Seller and
the Seller Members, taken as a whole, or of Buyer, respectively, hereunder shall
be limited to the Purchase Price.

 

13



--------------------------------------------------------------------------------

ARTICLE VII.

CLOSING DELIVERIES

7.1 Seller’s Deliveries. At the Closing, Seller shall deliver the following to
Buyer:

(a) Bill of Sale. Seller shall have executed and delivered to Buyer the Bill of
Sale, Assignment and Assumption Agreement attached hereto as Exhibit B (the
“Bill of Sale”).

(b) Intellectual Property Assignments. Seller shall have executed and delivered
to Buyer any applicable trademark assignments, copyright assignments and domain
name assignments, including transferring the domain name, filelater.com, to
Buyer with its registrar, as may be reasonably requested by Buyer in order to
carry out the transactions contemplated by this Agreement or the Ancillary
Agreements.

(c) Consents and Approvals. Seller shall have obtained and delivered to Buyer
such consents to assignment, waivers and similar instruments as Buyer reasonably
determines are necessary to permit the assignment of the Assumed Agreements
hereunder, in form and substance reasonably satisfactory to Buyer.

(d) Secretary’s Certificate. Seller shall have delivered to Buyer a certificate
of its [managing member] dated the Closing Date and certifying (i) that correct
and complete copies of its operating agreement and articles of organization are
attached thereto, (ii) that correct and complete copies of each resolution of
its board of managers and members approving the Agreement and the Ancillary
Agreements and authorizing the execution thereof and the consummation of the
transactions contemplated thereby are attached thereto and (iii) the incumbency
and signatures of the officers of the Seller authorized to execute and deliver
the Agreement and the Ancillary Agreements on behalf of the Seller.

(e) Non-competition Agreements. Seller shall have delivered to Buyer a
non-competition agreement in substantially the form of Exhibit C signed by each
Seller Member. Seller shall have delivered to Buyer a non-competition agreement
in substantially the form of Exhibit D signed by Seller.

(f) Consulting Agreements. Each of Ryan Thompson, Mark Faggiano and Sebastian
Ailioaie shall have entered into a consulting agreement with Buyer in
substantially the form of Exhibit E.

(g) Other Documents. Seller shall have delivered to Buyer such other instruments
or documents as may be necessary to carry out the transactions contemplated by
this Agreement or the Ancillary Agreements.

 

14



--------------------------------------------------------------------------------

7.2 Buyer’s Deliveries. At the Closing, Buyer shall deliver the following to
Seller:

(a) Bill of Sale. Buyer shall have executed and delivered to Seller the Bill of
Sale.

(b) Payment of Purchase Price. Buyer shall pay the Purchase Price to Seller in
accordance with Section 2.1.

(c) Consulting Agreement. Each of Ryan Thompson, Mark Faggiano and Sebastian
Ailioaie shall have entered into a consulting agreement with Buyer in
substantially the form of Exhibit E.

(d) Other Documents. Buyer shall have delivered to Seller such other instruments
or documents as may be necessary to carry out the transactions contemplated by
this Agreement or the Ancillary Agreements.

ARTICLE VIII.

GENERAL PROVISIONS

8.1 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be telegraphed, telexed, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid, and shall be deemed given when so telegraphed, telexed, or sent by
facsimile transmission or if mailed, five (5) days after the date of mailing, as
follows:

(i) if to Buyer, to:

Daniel O’Donnell

Banks.com, Inc,

222 Kearny Street; Suite 550

San Francisco, CA 94108

(ii) if to Seller, to:

TPN Holdings LLC

8677 Villa La Jolla Dr #1107

La Jolla, CA 92037

Any party may, by notice given in accordance with this Section to the other
party, designate another address or person for receipt of notices hereunder.

8.2 Entire Agreement. This Agreement (including the Exhibits and Annex hereto)
and the Ancillary Agreements contain the entire agreement among the parties with
respect to the purchase of the Purchased Assets and related transactions and
supersede all prior agreements, written or oral, with respect thereto.

 

15



--------------------------------------------------------------------------------

8.3 Waivers and Amendments. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties hereto or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder, preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder. The rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies which any party may otherwise have at law or in equity.

8.4 Specific Performance. Seller and Seller Members acknowledge and agree that
Buyer would be damaged irreparably if any of the provisions of Sections 6.6 and
6.7 hereof are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, Seller and Seller Members agree that Buyer
shall be entitled to seek an injunction or injunctions to prevent breaches of
the provisions of Sections 6.6 and 6.7 hereof and to seek to enforce
specifically terms and provisions of such sections in any action instituted in
any court of the United States or any state thereof having jurisdiction over the
parties and the matter in addition to any other remedy to which they may be
entitled, at law or in equity.

8.5 Exhibits. The Exhibits to this Agreement are a part of this Agreement as if
set forth in full herein.

8.6 Headings. The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

8.7 Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute a single document.

8.8 Construction and Interpretation. All pronouns and any variations thereof
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the person or persons may require. The parties acknowledge and agree that
this Agreement has been freely negotiated and shall be deemed to have been
drafted by the parties jointly. Accordingly, no court should construe any
provision for or against any party as a result of such party being involved in
the drafting of this Agreement.

8.9 Assignment. This Agreement is not assignable except by operation of law.

8.10 Governing Law; Forum. This Agreement and shall be governed by the laws of
the State of California applicable to agreements made and to be performed within
such State.

[Signature page follows.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

BUYER: Banks.com, Inc. By:  

/s/ Daniel O’Donnell

Name:   Daniel O’Donnell Title:   President & CEO SELLER: TPN Holdings LLC By:  

/s/ Ryan Thompson

Name:  

Ryan Thompson

Title:   Manager SELLER MEMBER

/s/ Ryan Thompson

Ryan Thompson SELLER MEMBER

/s/ Mark Faggiano

Mark Faggiano SELLER MEMBER

/s/ Sebastian Ailioaie

Sebastian Ailioaie SELLER MEMBER

/s/ Frank Faggiano

Frank Faggiano

[Signature page to Asset Purchase Agreement]

 

17